Citation Nr: 1020365	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-15 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
chronic adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from March 
1980 to March 1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 decision of a special claims processing unit 
("Tiger Team") at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which granted 
the Veteran's claim for service connection for chronic 
adjustment disorder (claimed as major depression) and 
assigned an initial 10 percent rating for the disability 
retroactively effective from December 27, 2004, the date of 
receipt of her claim.  She appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a Veteran appeals the initial rating, VA must 
consider whether to "stage" the rating to compensate the 
Veteran for times since the effective date of the award when 
the disability may have been more severe than at others).  

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

The Veteran believes her psychiatric disorder is far more 
disabling than 10 percent.  Before addressing the merits of 
this claim, however, the Board finds that additional 
development is required.  

The AMC should first attempt to obtain any outstanding VA 
treatment records.  It is unclear whether the Veteran has 
received VA psychiatric treatment since April 2006, but if 
so, the records of this treatment would be highly pertinent 
to determining whether she deserves a higher rating.  So, at 
minimum, VA needs to obtain all of her relevant treatment 
records from the Orlando Outpatient Clinic (OPC) and the 
Tampa VA Medical Center, especially any dated since April 
2006.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has 
constructive, if not actual, notice of this evidence because 
it is generated within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), (c)(3).  
On remand, the AMC must attempt to obtain these additional 
records and, if they do not exist, must make an express 
declaration confirming that further attempts to obtain them 
would be futile.  The Veteran should also be apprised of the 
latter situation, if it arises.  38 C.F.R. §§  3.159(e).

Also, as an unfortunate consequence of this appeal pending 
for several years, another VA examination is needed to 
reassess the severity of the Veteran's psychiatric disorder.  
Her last VA mental status evaluation was in April 2005, 
so over five years ago, and even then primarily to determine 
whether her mental illness was attributable to her military 
service (i.e., service connected).  Her appeal, however, 
concerns the downstream issue of whether she is entitled to a 
higher initial rating for this now service-connected 
disability.  Fenderson, 12 Vet. App. at 125-26.

The April 2005 VA examiner diagnosed adjustment disorder, 
finding that the Veteran's then current level of social and 
occupational impairment was mild to moderate.  That VA 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 60.  A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  According to the DSM-IV, a GAF score of 60 is 
indicative of "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."

Subsequently dated VA treatment records show GAF scores in 
this same range, albeit slightly lower of 55 and 56, so still 
indicating moderate social and occupational impairment.  The 
Veteran, however, still needs to be reexamined since her GAF 
was last measured in 2006, so still quite a while ago  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court 
determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, the claim is REMANDED for the following 
additional development and consideration:

1.	Ask the Veteran to assist in the search 
for her VA treatment records by specifying 
dates, locations, and providers of 
treatments at VA facilities since April 
2006.  After allowing an appropriate time 
for response, contact the Orlando 
Outpatient Clinic (OPC) and the Tampa 
VA Medical Center (VAMC) to obtain all of 
her relevant treatment records, especially 
any outstanding records not already 
associated with the claims file dated 
since April 2006.  If these requested 
records are unavailable, or the search for 
them otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2), (e).

2.	Schedule the Veteran for an appropriate 
VA examination to reassess the severity of 
her psychiatric disorder (chronic 
adjustment disorder).  She is hereby 
advised that failure to report for this 
scheduled VA examination, without good 
cause, may have adverse consequences on 
her pending claim for a higher initial 
rating for this disability.  The 
examination must include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
and other history.

3.	Then readjudicate the claim in light of 
any additional evidence.  If this claim is 
not granted to the Veteran's satisfaction, 
send her a supplemental statement of the 
case (SSOC) and give her an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


